Citation Nr: 1623831	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an initial compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to January 2009.  He is in receipt of a Combat Infantryman Badge among other decorations.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The claims were remanded by the Board in September 2015 in order to schedule  the Veteran for a videoconference hearing.  Although a hearing was scheduled in December 2015, the Veteran subsequently cancelled it.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2010 VA Form 21-4138, the Veteran indicated that he had applied  for benefits from the Social Security Administration (SSA).  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2015).

The most recent VA treatment records were associated with the electronic record in May 2012.  Review of those records indicates that the Veteran moved from New York to Florida around October 2011.  Since May 2012, no VA treatment records have been associated with the record.  On remand, records from the VA facility in Florida dated since October 2011 must be obtained.

The Veteran's service-connected left ear hearing loss was last evaluated in September 2010 in conjunction with his claim for service connection.  A contemporaneous VA examination is needed to assess the current severity of       this disability.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records dated since October 2011 from the VA facility in Florida from which he receives treatment.  

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Schedule the Veteran for a VA audiology examination to assess the current severity of his service-connected left ear hearing loss.  The examiner must review the electronic files.  All appropriate testing should be conducted and   the results reported.  The examiner should also address whether the Veteran is experiencing tinnitus and if so, should opine whether the tinnitus is a symptom of the Veteran's service-connected left ear hearing loss. 


4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




